HARRIS, Judge.
The State appeals the resentence given Robert Lucian White following remand *1232from this court’s decision in State v. White, 532 So.2d 1083 (Fla. 5th DCA 1988). The State claims the new sentence not only is inconsistent with the plea agreement but also violates this court’s mandate. We agree and reverse.
This court held in the prior appeal that if the trial court accepted the negotiated plea it was bound to the defendant and to the State to sentence within the agreement or to permit the State to withdraw from the agreement and to proceed to trial on the original information. At resentencing the trial court again departed from the negotiated sentence without affording the State the option of proceeding to trial.
Again we reverse the sentence and remand for resentencing pursuant to the negotiated agreement or, if the court finds the agreement unacceptable, trial on the original information.
REVERSED and REMANDED.
COWART and PETERSON, JJ„ concur.